1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   JOSEPH RICHARD GONZALES,                           )   Case No.: 1:20-cv-0517 JLT
                                                        )
12                   Plaintiff,                         )   ORDER GRANTING THE COMMISSIONER’S
                                                        )   REQUEST FOR AN EXTENSION OF TIME
13           v.                                         )
14   ANDREW SAUL,                                       )   (Doc. 17)
     Commissioner of Social Security,                   )
15                                                      )
                     Defendant.                         )
16                                                      )
17           Previously, the Court ordered any motion to substitute the party as a plaintiff shall be filed no
18   later than July 15, 2021. (Doc. 16.) The Commissioner now seeks an extension of time to respond to
19   the confidential letter brief, until after the deadline to file a substitution of party. (Doc. 17.) Plaintiff’s
20   counsel does not oppose the request. (Id. at 2.) Good cause appearing, the Court ORDERS:
21           1.      The Commissioner’s request for an extension of time is GRANTED; and
22           2.      The Commissioner shall serve a response to the letter brief no later than July 22, 2021.
23
24   IT IS SO ORDERED.
25
         Dated:     May 3, 2021                                 _ /s/ Jennifer L. Thurston
26                                                   CHIEF UNITED STATES MAGISTRATE JUDGE

27
28

                                                            1
